Dear Senator Ellington:
You have requested an opinion from this office as to whether or not there is any legislation that prohibits the use of negotiation, mediation or arbitration to settle a dispute with the Department of Transportation  Development over differences in the appraised value of land needed for a highway project. You advise that appraisers for the Department of Transportation 
Development have stated that they could not mediate/negotiate this type of dispute, and the only way that matters such as this can be settled is through litigation.
Since the primary responsibility of the appraisers used by the Department of Transportation  Development is to prepare an analysis and/or estimate as to what, in their opinion, would be just and adequate compensation for a landowner's property needed for a highway project, they probably are not authorized to negotiate or submit a dispute of this nature for mediation.
However, we are unaware of any law that would prohibit the Department of Transportation  Development from using either negotiation or mediation to reach a voluntary settlement of this type of dispute without resorting to litigation. Since arbitration is a process to resolve disputes provided for in contracts, it would not be applicable to this type of dispute.
We hope that this opinion will be of assistance to you; and if we can be of any further service to you, please do not hesitate to contact our office.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                           BY: __________________________________  ROBERT H. CARPENTER, JR. Assistant Attorney General
RPI/RHC/tp